Exhibit 10.45
“Confidential Treatment Requested. Confidential portions of this document have
been redacted and filed separately with the Commission.”
PROMISSORY NOTE
Non-Negotiable, Non-Transferable, Non-Endorsable
Subject to Quota Purchase Agreement
For value received and intending to be legally bound, MOBITEC AB (publ), a
company duly incorporated and organized under the laws of Sweden, with
registered office at Ölltorp Industrial Area, PO Box 97, SE-524 21, Herrljunga,
Västra Götaland County, Sweden, enrolled in the Brazilian Federal Taxpayer’s
Registry (CNPJ) under no. “Confidential material redacted and filed separately
with the Commission”, (“Maker”) hereby promises to unconditionally pay,
irrevocably and irreversibly, to the order of ROBERTO JUVENTINO DEMORE, a
Brazilian citizen, married, entrepreneur, resident and domiciled in the City of
Caxias do Sul, State of Rio Grande do Sul, at Rua Antonio Prado, 10, apt. 701,
Bairro Exposição, bearer of the Identity Card RG nº “Confidential material
redacted and filed separately with the Commission” and enrolled in the
Individual Taxpayers’ Register (CPF) under no. “Confidential material redacted
and filed separately with the Commission” and LORENA GIUSTI DEMORE, a Brazilian
citizen, married, entrepreneur, resident and domiciled in the City of Caxias do
Sul, State of Rio Grande do Sul, at Rua Antonio Prado, 10, apt. 701, Bairro
Exposição, bearer of the Identity Card RG nº “Confidential material redacted and
filed separately with the Commission” and enrolled in the Individual Taxpayers’
Register (CPF) under no. “Confidential material redacted and filed separately
with the Commission”, (each hereinafter referred to as “Payee” and collectively
“Payees”) the sum of US$1,950,000 (one million, nine hundred and fifty thousand
US Dollars), or so much thereof outstanding of the total Financed Amount under
Section 2.6 of the Quota Purchase Agreement, together with interest on any
unpaid outstanding principal balance from this date until the date on which this
Promissory Note is paid in full at the rates set forth below.
All capitalized terms used in this Promissory Note shall have the meaning given
to them in the Quota Purchase Agreement entered by and between the
aforementioned parties and Mobitec Empreendimentos e Participações Ltda. on
July 22, 2009 (the “Quota Purchase Agreement”), as applicable.
This Promissory Note represents a guaranty given by the Maker of the payment
schedule set forth in Section 2.3 of the Quota Purchase Agreement. Under the
terms of Section 2.5.5 of the Quota Purchase Agreement, this Promissory Note
shall be amended and restated to reflect the adjusted amount after each
Installment of the Financed Amount is paid.
Any outstanding balance shall accrue annual interest at the rate of 5% (five per
cent) per annum from the date hereof until the Settlement Date. Any Skipped
Instalment shall accrue a penalty interest of 9% per annum as per Section 2.3
(b) (ii) of the Quota Purchase Agreement.
No default shall have occurred under the Quota Purchase Agreement or this
Promissory Note in the event the Maker of this Promissory Note elects to skip an
instalment, in accordance with the provisions of Section 2.3(b)(ii) of the Quota
Purchase Agreement or in the case of withholding amounts, pursuant to
Section 2.5.5 of the Quota Purchase Agreement. Provided Maker is not in default
of any two or more consecutive payments as

 



--------------------------------------------------------------------------------



 



set forth in the Quota Purchase Agreement which will cause this Note to be
immediately due in full, any and all outstanding amounts under this Promissory
Note shall be due and immediately payable on September 30, 2012. However, in the
event the Maker is in default with the payment of two or more successive
instalments, this Promissory Note shall have its due date accelerated to the
date of the payment of the second consecutive instalment not paid for the
aggregate amount not paid pending payment.
Maker hereby waives presentment for payment, demand for payment, notice of
dishonor, protest and notice of protest, and any or all other notices or demands
in connection with the delivery, acceptance, performance, default or endorsement
of this Promissory Note. The liability of the Maker hereunder shall be
unconditional and shall not be in any manner affected by any indulgence
whatsoever granted or consented to by the Payees hereof, including but not
limited to any extension of time, renewal, waiver or other modification. Any
failure of the Payees to exercise any right hereunder shall not be construed as
a waiver of the right to exercise the same or any other right at any time and
from time to time thereafter.
Payees or any holder may accept late payments, or partial payments, even though
marked “payment in full” or containing words of similar import or other
conditions, without waiving any of its rights.
No amendment, modification or waiver of any provision of this Promissory Note
nor consent to any departure by Maker therefrom shall be effective, irrespective
of any course of dealing, unless the same shall be in writing and signed by both
Payees, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. This Promissory Note
cannot be changed or terminated orally or by estoppel or waiver or by any
alleged oral modification regardless of any claimed partial performance
referable thereto.
All notices, requests, demands, waivers and other communications between the
parties to this Promissory Note shall be governed by the terms of Article 11 of
the Quota Purchase Agreement.
This Note shall be governed by and construed in accordance with the laws of the
Kingdom of Sweden applicable to instruments made and to be performed wholly
within that Kingdom. If any provision of this Note is held to be illegal or
unenforceable for any reason whatsoever, such illegality or unenforceability
shall not affect the validity of any other provision hereof.
MAKER AGREES THAT ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF
THIS NOTE MAY BE INITIATED AND PROSECUTED EXCLUSIVELY IN THE COURTS LOCATED IN
THE MUNICIPALITY OF HERRLJUNGA, COUNTY OF VÄSTRA GÖTALAND, SWEDEN. MAKER
CONSENTS TO AND SUBMITS TO THE EXERCISE OF JURISDICTION OVER ITS PERSON BY ANY
SUCH COURT HAVING JURISDICTION OVER THE SUBJECT MATTER, WAIVE PERSONAL SERVICE
OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE

2



--------------------------------------------------------------------------------



 



BY REGISTERED MAIL DIRECTED TO MAKER AT ITS ADDRESS SET FORTH ABOVE OR TO THE
LAST ADDRESS PROVIDED TO PAYEES.
IN ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS NOTE,
PAYEES AND MAKER WAIVE (I) THE RIGHT TO INTERPOSE ANY SET-OFF OR COUNTERCLAIM
OTHER THAN AS SET FORTH IN THE QUOTA PURCHASE AGREEMENT OF ANY NATURE OR
DESCRIPTION, (II) ANY OBJECTION BASED ON FORUM NON CONVENIENS OR VENUE, AND
(III) ANY CLAIM FOR CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES.
São Paulo, July 22, 2009.

                  By:   /s/ Oliver Andreas Wels             MOBITEC AB (publ)   
         

3